DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/280,415 filed on February 22, 2022.
Response to Arguments
2.                  Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wray (2020/0098269) in view of Pati (2020/0400086) and further in view of Warshauer-Baker (US 20180224860 A1).

	Regarding claim 1, Wray discloses a computing system (FIG.1, “controller 1300”) comprising: 
(FIG. 1, “processor 1330”); and memory (FIG. 1, “memory 1340”) that stores computer-readable instructions (¶0038, “ The memory 1340 may include any tangible non-transitory computer-usable or computer-readable medium, capable of, for example, containing, storing, communicating, or transporting machine readable instructions”) that, when executed by the processor, cause the processor to perform acts comprising: 
	receiving an origin location of an autonomous vehicle and a destination location of the autonomous vehicle (¶0067, “identify the point of interest as a destination, and the autonomous vehicle may travel from an origin to the destination”); and 
	identifying a route for the autonomous vehicle to follow from the origin location to the destination location (¶0049, autonomous vehicle control unit may generate a route of travel from an origin, such as a current location of the vehicle 1000, to a destination”); a computer-implemented spatiotemporal statistical model (¶0256, “A pedestrian-scenario-specific operational control evaluation module may model a pedestrian scenario as including states representing spatiotemporal locations for the autonomous vehicle 7100, spatiotemporal locations for the respective pedestrian .. and corresponding blocking probabilities”), wherein the spatiotemporal statistical model is generated based upon the autonomous vehicle undergo operation-influencing events (¶0144, “Markov Decision Process model, which may include representing an identified or expected geospatial location of the remote vehicle, an identified or expected path, heading, or both of the remote vehicle, an identified or expected velocity of the remote vehicle, an identified or expected acceleration or deceleration rate of the remote vehicle, or a combination thereof corresponding to the respected temporal location”), 
	wherein the spatiotemporal statistical model takes, as input, a location, a time, and a direction of travel of the autonomous vehicle along a candidate route between the origin location and the destination location (¶0157, “ Partially Observable Markov Decision Process model may include an autonomous vehicle at a first geospatial location and first temporal location corresponding to a first state, the model may indicate that the autonomous vehicle may identify and perform, or attempt to perform, a vehicle control action to traverse the vehicle transportation network from the first geospatial location to a second geospatial location at a second temporal location”), wherein the output of the spatiotemporal statistical model (¶0124, “operational control evaluation module”) is a score that is indicative of a likelihood that the autonomous vehicle will undergo an operation-influencing event due to the autonomous vehicle encountering a spatiotemporal factor in the spatiotemporal factors along the candidate route (¶0124, “probability of affecting the operation of the autonomous vehicle below a defined threshold”. ¶0128, “a probability or likelihood that the autonomous vehicle may traverse a portion of, or spatial location within, the vehicle transportation network safely, such as unimpeded by an external object, such as a remote vehicle or a pedestrian”), wherein the autonomous vehicle follows the route from the origin location to the destination location responsive to the computing system identifying the route (¶0045, “ The trajectory controller may be operable to obtain information describing a current state of the vehicle 1000 and a route planned for the vehicle 1000, and, based on this information, to determine and optimize a trajectory for the vehicle.. the trajectory controller may output signals operable to control the vehicle 1000 such that the vehicle 1000 follows the trajectory that is determined by the trajectory controller”).
	Wray does not explicitly disclose identifying a route for the autonomous based on the output of a computer model, wherein the historical data comprises indications of geographic locations traversed by the autonomous vehicles, indications of spatiotemporal factors in the geographic locations, and times at which the autonomous vehicles encountered the spatiotemporal factors.
	Pati teaches, in the same field of endeavor, identifying a route for the autonomous based on the output of a computer model (abstract, predict, using a predictive deration model, that a first vehicle system scheduled to travel along a route will experience a deration event when traveling through one or more designated geographic areas along the route”), wherein the historical data comprises  (abstract, “ The predictive deration model is generated based on historical data of deration events experienced by plural vehicle systems. The historical data includes at least geographic locations of the deration events and times of the year in which the deration events occurred”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the identification of route based on historical data as taught by Pati, in order to increase the accuracy and reduce the discrepancies between the planed route and the actual route particularly under harsh environmental and or operational conditions. 
	Wray does not explicitly disclose conditions in the driving environment that interfere with at least one of object recognition by the autonomous vehicles or physical progress of the autonomous vehicles. 
	Warshauer-Baker, in the same filed of endeavor, teaches conditions in the driving environment that interfere with at least one of object recognition by the autonomous vehicles or physical progress of the autonomous vehicles (¶0067, “memory 424 stores data pertaining to traffic flows, traffic light patterns or locations, stop sign locations, and/or a recent history of movement of the stationary vehicle, in addition to characteristics regarding nearby roadways and/or other types of information”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the driving environmental conditions taught by Warshauer-Baker, in order to increase the accuracy and reduce the discrepancies between the planed route and the actual route particularly under harsh environmental and or operational conditions. 
(¶0033, “The powertrain 1200 may include a power source 1210, a transmission 1220, a steering unit 1230, an actuator 1240, ..”, ¶0054, “ braking system status information”),
	 wherein the autonomous vehicle controls at least one of the vehicle propulsion system, the braking system, or the steering system in order to follow the route from the origin location to the destination location (¶0045, “the controller 1300 may include the trajectory controller. The trajectory controller may be operable to obtain information describing a current state of the vehicle 1000 and a route planned for the vehicle 1000, ... controller may output signals operable to control the vehicle 1000 such that the vehicle 1000 follows the trajectory that is determined by the trajectory controller. For example, the output of the trajectory controller can be an optimized trajectory that may be supplied to the powertrain 1200, the wheels 1400, or both ..the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position.”).  
	Regarding claim 12, Parti teaches prior to identifying the route for the autonomous vehicle to follow from the origin location to the destination location based upon the output of the spatiotemporal statistical model, receiving the historical data; and generating the spatiotemporal statistical model based upon the historical data (abstract, “using a predictive deration model, that a first vehicle system scheduled to travel along a route will experience a deration event when traveling through one or more designated geographic areas along the route. The predictive deration model is generated based on historical data of deration events experienced by plural vehicle systems. The historical data includes at least geographic locations of the deration events and times of the year in which the deration events occurred. The one or more processors are further configured to generate control signals to control movement of the first vehicle system along the route based on the prediction such that the first vehicle system does not derate when traveling through the one or more designated geographic areas along the route”).
	Regarding claim 14, claim 14 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 15, Wray discloses wherein the spatiotemporal factor is located at an intersection along the candidate route (FIG. 8).
	Regarding claim 16,  Wray discloses wherein the spatiotemporal factor is at least one of: an incidence of an inclement weather condition along the candidate route; an incidence of steam along the candidate route; an incidence of debris in a roadway along the candidate route; an incidence of vegetation along the candidate route that obstructs sight lines of the autonomous vehicle; or an incidence of roadway features that obstruct sight lines of the autonomous vehicle (¶0148, “weather condition”).
	Regarding claim 18, Wray discloses a computing system (FIG.1, “controller 1300”) comprising: 
	a processor (FIG. 1, “processor 1330”); and memory (FIG. 1, “memory 1340”) that stores computer-readable instructions (¶0038, “ The memory 1340 may include any tangible non-transitory computer-usable or computer-readable medium, capable of, for example, containing, storing, communicating, or transporting machine readable instructions”) that, when executed by the processor, cause the processor to perform acts comprising: 
	receiving an origin location of an autonomous vehicle and a destination location of the autonomous vehicle (¶0067, “identify the point of interest as a destination, and the autonomous vehicle may travel from an origin to the destination”); and 
	identifying a route for the autonomous vehicle to follow from the origin location to the destination location (¶0049, autonomous vehicle control unit may generate a route of travel from an origin, such as a current location of the vehicle 1000, to a destination”); a computer-implemented spatiotemporal statistical model (¶0256, “A pedestrian-scenario-specific operational control evaluation module may model a pedestrian scenario as including states representing spatiotemporal locations for the autonomous vehicle 7100, spatiotemporal locations for the respective pedestrian .. and corresponding blocking probabilities”), wherein the spatiotemporal statistical model is generated based upon the autonomous vehicle undergo operation-influencing events (¶0144, “Markov Decision Process model, which may include representing an identified or expected geospatial location of the remote vehicle, an identified or expected path, heading, or both of the remote vehicle, an identified or expected velocity of the remote vehicle, an identified or expected acceleration or deceleration rate of the remote vehicle, or a combination thereof corresponding to the respected temporal location”), 
	wherein the spatiotemporal statistical model takes, as input, a location, a time, and a direction of travel of the autonomous vehicle along a candidate route between the origin location and the destination location (¶0157, “ Partially Observable Markov Decision Process model may include an autonomous vehicle at a first geospatial location and first temporal location corresponding to a first state, the model may indicate that the autonomous vehicle may identify and perform, or attempt to perform, a vehicle control action to traverse the vehicle transportation network from the first geospatial location to a second geospatial location at a second temporal location”), wherein the output of the spatiotemporal statistical model (¶0124, “operational control evaluation module”) is a score that is indicative of a likelihood that the autonomous vehicle will undergo an operation-influencing event due to the autonomous vehicle encountering a spatiotemporal factor in the spatiotemporal factors along the candidate route (¶0124, “probability of affecting the operation of the autonomous vehicle below a defined threshold”. ¶0128, “a probability or likelihood that the autonomous vehicle may traverse a portion of, or spatial location within, the vehicle transportation network safely, such as unimpeded by an external object, such as a remote vehicle or a pedestrian”), wherein the autonomous vehicle follows the route from the origin location to the destination location responsive to the computing system identifying the route (¶0045, “ The trajectory controller may be operable to obtain information describing a current state of the vehicle 1000 and a route planned for the vehicle 1000, and, based on this information, to determine and optimize a trajectory for the vehicle.. the trajectory controller may output signals operable to control the vehicle 1000 such that the vehicle 1000 follows the trajectory that is determined by the trajectory controller”);
	and controlling at least one of the vehicle propulsion system, the braking system, or the steering system to cause the autonomous vehicle to follow the route from the origin location to the destination location (¶0045, “the controller 1300 may include the trajectory controller. The trajectory controller may be operable to obtain information describing a current state of the vehicle 1000 and a route planned for the vehicle 1000, ... controller may output signals operable to control the vehicle 1000 such that the vehicle 1000 follows the trajectory that is determined by the trajectory controller. For example, the output of the trajectory controller can be an optimized trajectory that may be supplied to the powertrain 1200, the wheels 1400, or both ..the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position.”).  
	Wray does not explicitly disclose identifying a route for the autonomous based on the output of a computer model, wherein the historical data comprises indications of geographic locations traversed by the autonomous vehicles, indications of spatiotemporal factors in the geographic locations, and times at which the autonomous vehicles encountered the spatiotemporal factors.
	Pati teaches, in the same field of endeavor, identifying a route for the autonomous based on the output of a computer model (abstract, predict, using a predictive deration model, that a first vehicle system scheduled to travel along a route will experience a deration event when traveling through one or more designated geographic areas along the route”), wherein the historical data comprises indications of geographic locations traversed by the autonomous vehicles, indications of spatiotemporal factors in the geographic locations, and times at which the autonomous vehicles encountered the spatiotemporal factors (abstract, “ The predictive deration model is generated based on historical data of deration events experienced by plural vehicle systems. The historical data includes at least geographic locations of the deration events and times of the year in which the deration events occurred”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the identification of route based on historical data as taught by Pati, in order to increase the accuracy and reduce the discrepancies between the planed route and the actual route particularly under harsh environmental and or operational conditions. 
	Wray does not explicitly disclose conditions in the driving environment that interfere with at least one of object recognition by the autonomous vehicles or physical progress of the autonomous vehicles. 
	Warshauer-Baker, in the same filed of endeavor, teaches conditions in the driving environment that interfere with at least one of object recognition by the autonomous vehicles or physical progress of the autonomous vehicles (¶0067, “memory 424 stores data pertaining to traffic flows, traffic light patterns or locations, stop sign locations, and/or a recent history of movement of the stationary vehicle, in addition to characteristics regarding nearby roadways and/or other types of information”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the driving environmental conditions taught by Warshauer-Baker, in order to increase the accuracy and reduce the discrepancies between the planed route and the actual route particularly under harsh environmental and or operational conditions. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wray (2020/0098269) in view of Pati (2020/0400086), and Warshauer-Baker (US 20180224860 A1) as applied to claim 1, and further in view of Cheng (2019/0354111).

	Regarding claim 4, Wray does not explicitly disclose wherein the operation-influencing event is a second computing system operated by a remote human operator taking control of the autonomous vehicle over a network due to the autonomous vehicle encountering the spatiotemporal factor.
	 Cheng, in the same field of endeavor, teaches wherein the operation-influencing event is a second computing system operated by a remote human operator taking control of the autonomous vehicle over a network due to the autonomous vehicle encountering the spatiotemporal factor (¶0049, “initiate a remote operator event; prompt a remote operator to intervene, .. execute a navigational action subsequently received or confirmed by the remote operator”, ¶0050, “the autonomous vehicle can set a low threshold (e.g., low sensitivity) for triggering remote operator events at the autonomous vehicle proximal a first location along a roadway responsive to local wireless networks exhibiting a high aggregate performance”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the remote human operator as taught by Cheng, in order to reducing the number of road collisions that stem from errors in the autonomous vehicle judgement.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wray (2020/0098269) in view of Pati (2020/0400086), Warshauer-Baker (US 20180224860 A1) as applied to claim 1, and further in view of Altman (2021/0116907).

	Regarding claim 7, Wray does not explicitly disclose wherein the computing system transmits the route to the autonomous vehicle over a network, thereby causing the autonomous vehicle to follow the route from the origin location to the destination location a teleoperator.
	 Altman teaches wherein the computing system transmits the route to the autonomous vehicle over a network, thereby causing the autonomous vehicle to follow the route from the origin location to the destination location  (¶0059,  “remote driver, human or AI-based) may be used to potentially intervene with an autonomous vehicle driving to take control of the dynamic driving in part or in full or to send commands or waypoints or other navigation or destination or driving instructions”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the transmission of route as taught by Altman, in order to increase reliability of autonomous vehicles by reducing errors in autonomous vehicle decisions making during unexpected conditions. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wray (2020/0098269) in view of Pati (2020/0400086), Warshauer-Baker (US 20180224860 A1) as applied to claim 1, and further in view of Floyd (10,825,340).

	Regarding claim 8, Wray does not explicitly disclose wherein the spatiotemporal factor is at least one of: an incidence of a double-parked vehicle in a driving environment of the autonomous vehicle; or an incidence of an emergency vehicle in a driving environment of the autonomous vehicle.
	 Floyd teaches wherein the spatiotemporal factor is at least one of: an incidence of a double-parked vehicle in a driving environment of the autonomous vehicle; or an incidence of an emergency vehicle in a driving environment of the autonomous vehicle (abstract, “autonomous vehicles in the case of non-standard traffic flows such as police stops, emergency vehicle passing, construction sites, vehicle collision sites, and other non-standard road conditions. An entity associated with the non-standard traffic flow (e.g., an emergency vehicle, road sign, barrier, etc.) may transmit or broadcast a control signal to be received (or otherwise detected) at one or more autonomous vehicles. Each autonomous vehicle, upon receiving the control signal, may autonomously navigate in accordance with the control signal, thus mitigating or eliminating dangers associated with non-standard traffic flows.”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the spatiotemporal factor such as emergency vehicle as taught by Floyd, in order to provide a unified coordination between multiple autonomous vehicles on a road that allows a smooth traffic flow.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wray (2020/0098269) in view of Pati (2020/0400086), Warshauer-Baker (US 20180224860 A1) as applied to claim 1, and further in view of Adireddy (2019/0213873).

	Regarding claim 9, Wray does not explicitly disclose generating a heat map based upon the score and a map of a driving environment of the autonomous vehicle, wherein the heat map comprises a representation of the driving environment, wherein a portion of the representation is marked to indicate the likelihood of the operation-influencing event occurring at an area of the driving environment represented by the heat map.
	 Adireddy teaches generating a heat map based upon the score and a map of a driving environment of the autonomous vehicle, wherein the heat map comprises a representation of the driving environment, wherein a portion of the representation is marked to indicate the likelihood of the operation-influencing event occurring at an area of the driving environment represented by the heat map (¶0041, “The heat map generator 130 determines that if the speed of vehicles 102a currently driving in the intersection 10 is less than a previously identified average speed of vehicles 102a (class of vehicles), then the heat map generator 130 may determine that such a reduction in vehicle speed is due to an accident or poor visibility (weather conditions)”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the heat map as taught by Adireddy, in order to provide a reliable traffic pattern flow by  providing a system and method for monitoring the traffic to determine traffic patterns during a specific day of the week and or a specific time of day.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wray (2020/0098269) in view of Pati (2020/0400086), Warshauer-Baker (US 20180224860 A1) as applied to claim 1, and further in view of Noda (2020/0073382).

	Regarding claim 19, Wray does not explicitly disclose wherein the spatiotemporal factor is an incidence of other autonomous vehicles along the candidate route.
	 Noda teaches wherein the spatiotemporal factor is an incidence of other autonomous vehicles along the candidate route (085, “the forward obstruction monitor 4260 may identify one or more obstructions or obstacles in the operational environment of the autonomous vehicle, such as a slow or stationary remote vehicle along the expected path of the autonomous vehicle or along an identified route for the autonomous vehicle”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the heat map as taught by Noda, in order to provide a reliable traffic pattern flow by  providing a system and method for monitoring the traffic to determine traffic patterns during a specific day of the week and or a specific time of day.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wray (2020/0098269) in view of Pati (2020/0400086), Warshauer-Baker (US 20180224860 A1) as applied to claims 1 and 18, and further in view of Glasgow (9,989,369).

	Regarding claim 21, Wray does not explicitly disclose, however Glasgow teaches wherein the route for the autonomous vehicle to follow is further identified based on travel times for traveling along the candidate routes (claim 1, “ selecting, from among the plurality of routes, a primary route to the destination location based on the travel time associated with each route in the plurality of routes”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the travel times for routes as taught by Glasgow, in order to provide a reliable traffic pattern flow by  providing a system and method for monitoring the traffic to determine traffic patterns during a specific day of the week and or a specific time of day.
	Regarding claim 22, Glasgow teaches wherein the route for the autonomous vehicle to follow is further identified based on travel times for traveling along the candidate routes  (claim 1, “ selecting, from among the plurality of routes, a primary route to the destination location based on the travel time associated with each route in the plurality of routes”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle operational management as disclosed by Wray to incorporate the travel times for routes as taught by Glasgow, in order to provide a reliable traffic pattern flow by  providing a system and method for monitoring the traffic to determine traffic patterns during a specific day of the week and or a specific time of day.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rastoll (2020/0192351) discloses trajectory update using remote vehicle control. According to an embodiment, the above-described method, apparatus, and computer-readable storage medium of the present disclosure generally relate to identifying an obstacle blocking at least a portion of a road based on data received from one or more vehicle sensors, determining whether a path trajectory cannot be found to operate the vehicle with respect to the identified obstacle while the vehicle is operating in autonomous mode (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667